FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                         December 6, 2022

         Ryan Baasch                                      Abner Burnett
         Office Of The Texas Attorney General             Texas Rio Grande Legal Aid
         Austin, TX 78711-2548                            316 South Closner
         * DELIVERED VIA E-MAIL *                         Edinburg, TX 78539
                                                          * DELIVERED VIA E-MAIL *
         Amy Warr
         Alexander Dubose & Jefferson LLP
         515 Congress Avenue, Suite 2350
         Austin, TX 78701
         * DELIVERED VIA E-MAIL *

 RE:     Court of Appeals Number: 04-22-00513-CR, 04-22-00514-CR,
         04-22-00515-CR, 04-22-00516-CR, 04-22-00517-CR,
         04-22-00518-CR, and 04-22-00519-CR

         Trial Court Case Number:19-CRD-43, 21-CRD-07, 21-CRD-12,
         21-CRD-93, 22-CRD-15, 22-CRD-16, and 22-CRD-07
                Style: The State of Texas
                       v.
                       Jaime Francisco Flores, Jr.

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                           Very truly yours,
                                                           MICHAEL A. CRUZ,
                                                           Clerk of Court

                                                           _____________________________
                                                           Monica Rivera
                                                           Deputy Clerk, Ext. 53855
                                              FILE COPY

cc: David Silberthau (DELIVERED VIA E-MAIL)
Judd E. Stone II (DELIVERED VIA E-MAIL)
Kenneth Paxton (DELIVERED VIA E-MAIL)
Brent Webster (DELIVERED VIA E-MAIL)
                                                                                     FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 6, 2022

Nos. 04-22-00513-CR, 04-22-00514-CR, 04-22-00515-CR, 04-22-00516-CR, 04-22-00517-CR,
                         04-22-00518-CR, and 04-22-00519-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                Jaime Francisco FLORES, Jr.,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
 Trial Court Nos. 19-CRD-43, 21-CRD-07, 21-CRD-12, 21-CRD-93, 22-CRD-15, 22-CRD-16,
                                      and 22-CRD-07
                        Honorable Baldemar Garza, Judge Presiding


                                        ORDER
        Appellees’ brief is currently due no later than December 5, 2022. This deadline reflects
the Court’s granting of Appellees’ first unopposed motion for extension of time, which allowed
for a thirty-day extension. Appellees now file a second unopposed motion for extension of time
and seek a forty-five-day extension. We GRANT IN PART the motion. Appellees are
ORDERED to file Appellees’ brief no later than January 13, 2023. Further requests for
extension of time will be disfavored absent extenuating circumstances.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court